DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on February 20th, 2020 have been entered and accepted.

Election/Restrictions
Applicant’s election with traverse of Species A, claims 1 – 8 in the reply filed on February 2nd, 2022 is acknowledged. The traversal is on the ground(s) that the examiner generalized the features appearing in the claims with species A, B, or C. This is not found persuasive as there would be a serious search and examination burden if the restriction were not required because the inventions in the different species have different classifications, require different fields of search, and the prior art applicable to one invention would not likely be applicable to another invention. The requirement is still deemed proper and is therefore made FINAL.
Claims 9 – 14 have been amended to depend on claim 1. Claims 15 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 2nd, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 61 – 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2018/0029286).
Regarding claim 1, Li discloses an expansion tool (Para. 2) comprising: a housing (ref. #11); a motor (ref. #15) supported within the housing (Fig. 2); a mandrel (ref. #24); a drive mechanism configured to convert a rotational input from the motor into translational movement of the mandrel (Para. 28; Abstract), the drive mechanism including a cam (ref. #21) and a drive shaft (ref. #16S) coupled to the cam (Para. 17); a frame (ref. #11) including a hub (ref. #11HH) and a neck (ref. #11H) extending from the hub, the neck having an opening (Para. 11); and a working element (ref. #30) coupled to the neck and including a plurality of jaws (ref. #31) movable from a closed position toward an expanded position in response to movement of the mandrel from a retracted position toward an extended position (Para. 23), wherein the mandrel extends through the opening to engage the jaws (Fig. 3A), and wherein the drive shaft is rotatably supported by the hub (Fig. 2).
Regarding claim 2, Li teaches the invention disclosed in claim 1, as described above. Furthermore, Li teaches an expansion tool wherein the neck includes an attachment portion (ref. #32), and wherein the working element is threadably coupled to the attachment portion (Para. 25; Fig. 6A).
Regarding claim 3, Li teaches the invention disclosed in claim 1, as described above. Furthermore, Li teaches an expansion tool wherein the drive shaft (ref. #16S) is rotatably supported by a bearing fixed to the hub (Para. 16 – 17; Para. 27).
Regarding claim 61, Li teaches the invention disclosed in claim 1, as described above. Furthermore, Li teaches an expansion tool wherein the housing includes a motor housing portion enclosing the motor (Fig. 2) and a handle spaced from the motor housing portion (Fig. 1), the handle including a battery receptacle (ref. #12) located at a lower end of the handle (Fig. 1), the battery receptacle configured to receive a battery to provide power to the motor (Para. 16), wherein the expansion tool further comprises a drive casing (ref. #16) coupled to an upper end of the housing (Para. 16 – 17; Fig. 2), and wherein the drive casing encloses the drive mechanism (Fig. 2).
Regarding claim 62, Li teaches the invention disclosed in claim 61, as described above. Furthermore, Li teaches an expansion tool wherein the frame (ref. #11) is positioned within the drive casing (Fig. 2).
Regarding claim 63, Li teaches the invention disclosed in claim 62, as described above. Furthermore, Li teaches an expansion tool wherein axial forces produced during operation are borne by the frame (Fig. 2).
Regarding claim 64, Li teaches the invention disclosed in claim 1, as described above. Furthermore, Li teaches an expansion tool comprising a gear assembly (ref. #23G) and a transmission (ref. #16) operably coupled between the motor and the drive mechanism (Para. 16 – 17).
Regarding claim 65, Li teaches the invention disclosed in claim 64, as described above. Furthermore, Li teaches the gear assembly provides at least two stages of gear reduction from the motor to the transmission (Para.16).
Regarding claim 66, Li teaches the invention disclosed in claim 65, as described above. Furthermore, Li teaches an expansion tool wherein the transmission includes a multi-stage, shift-able planetary transmission (Para. 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 – 6 and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0029286) in view of Thorson (US 2013/0341831).
Regarding claim 4, Li teaches the invention disclosed in claim 1, as described above. However, Li does not teach a pin and a follower rotatably coupled to the pin. 
Yet in a similar field of endeavor, Thorson teaches an expansion tool comprising a plurality of jaws movable between a closed and expanded position rotatable about a longitudinal axis (Abstract). Additionally, Thorson discloses the expansion tool comprising a mandrel (ref. #8) including a pin (ref. #16) and a follower (ref. #64) rotatably coupled to the pin, wherein the follower is engageable with the cam to move the mandrel in response to rotation of the cam (Para. 35 – 37). 
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Li by modifying the mandrel to include a pin and a follower rotatably coupled to the pin, as taught by Thorson. One would be motivated to make this modification to allow the pin to rotate the mandrel and expand the jaws efficiently (Thorson: Para. 40).
Regarding claim 5, Li in view of Thorson teaches the invention disclosed in claim 4, as described above. Furthermore, Thorson discloses the pin extends through a slot (Ref. #78) in the frame (Para. 35).
Regarding claim 6, Li in view of Thorson teaches the invention disclosed in claim 5, as described above. Furthermore, Thorson discloses the pin is movable along the slot when the mandrel moves between the extended position and the retracted position such that the slot guides movement of the mandrel (Para. 37 – 38).
Regarding claim 9, Li teaches the invention disclosed in claim 1, as described above. However, Li does not teach a first operating mode or a second operating mode as described in the instant claim. 
Yet, Thorson discloses an expansion tool capable of performing a first operating mode and a second operating mode wherein the drive mechanism is configured to reciprocate the mandrel between a retracted position and a first extended position (Fig. 4; Para. 37) and wherein the drive mechanism is configured to reciprocate the mandrel between the retracted position and a second extended position different than the first extended position (Fig. 5; Para. 38). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Li by designing Li to comprise a first operating mode or a second operating mode, as Thorson discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 10, Li in view of Thorson teaches the invention disclosed in claim 9, as described above. Furthermore, Thorson discloses an axial distance from the retracted position to the first extended position is less than an axial distance from the retracted position to the second extended position (Fig. 3; Fig. 4; Fig. 5).

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0029286 in view of Bryant (US 4733551).
Regarding claim 7, Li teaches the invention disclosed in claim 1, as described above. However, Li does not teach the frame including an upper plate and a lower plate.
Yet in a similar field of endeavor, Bryant teaches a pipe expander comprising a housing, a gear assembly coupled to a handle designed to rotate to drive a pin and expand an expander head (Abstract). Additionally, this tool comprises a frame that includes an upper plate (ref. #30) and a lower plate (ref. #35) (Col. 3, lines 20 – 30), and wherein the expanding drive components are positioned between the upper plate and the lower plate (Fig. 1). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Li by designing Li to comprise an upper and a lower plate, as Bryant discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 8, Li in view of Bryant teaches the invention disclosed in claim 7, as described above. Furthermore, Bryant discloses the frame includes a plurality of connecting elements (ref. #46) interconnecting the upper plate and the lower plate and a ring (ref. #42) defining the opening (Col. 3, lines 20 – 30), and wherein the frame is integrally formed as a single piece (Fig. 1).

Allowable Subject Matter
Claims 11 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the limitations of the independent claim, specifically failing to teach an expansion tool comprising a controller configured to switch between operating modes in response to ambient temperature. Furthermore, in view of the prior art, these features along with the other limitations listed in the independent claims would not have been obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743